WALLACE, Circuit Judge,
concurring in part and dissenting in part:
I concur in the majority opinion insofar as it affirms the district court’s dismissal of McRorie’s claims against Hawaii attorney general Hong and of his claim under 42 U.S.C. §§ 1997 — 1997j. I further agree that McRorie adequately pleaded an eighth *787amendment claim against Dunn, the prison guard. I dissent, however, from the remainder of the majority opinion.
I
I first dissent from the majority’s determination that McRorie has stated a claim against Shimoda and Oku. The majority relies critically on allegations made by McRorie in his motion for judgment on the pleadings to conclude that he stated a claim against Shimoda and Oku. By construing these allegations to constitute part of McRorie’s pleadings, the majority contravenes the Federal Rules of Civil Procedure. Rule 7, Fed.R.Civ.P., draws a clear line between pleadings, on the one hand, and motions and other papers, on the other. The category of pleadings is narrowly drawn, see Fed.R.Civ.P. 7(a) (listing pleadings and stating that “[n]o other pleading shall be allowed”), and clearly does not encompass motions, see Fed.R.Civ.P. 7(b). Thus, while we are to interpret liberally the allegations of a pro se complaint, Haines v. Kerner, 404 U.S. 519, 520-21, 92 S.Ct. 594, 595-96, 30 L.Ed.2d 652 (1972), we have no warrant to consider as part of the complaint allegations made outside the pleadings.
McRorie’s complaint does not state a claim against Shimoda or Oku in either their personal or official capacities. Nothing in his complaint alleges that Shimoda and Oku, acting under color of state law, have personally caused the deprivation of his federal rights, nor does his complaint allege that a state policy or custom was a moving force behind his alleged deprivation. See Kentucky v. Graham, — U.S. —, 105 S.Ct. 3099, 3106, 87 L.Ed.2d 114 (1985). Indeed, even the majority acknowledges the inadequacy of the complaint as it directs the district court on remand to allow McRorie to amend his complaint to incorporate the critical allegations upon which the majority now relies. Maj. op. at 782 n. 1. I agree with the majority that under Potter v. McCall, 433 F.2d 1087, 1088 (9th Cir.1970), McRorie, as a prisoner, should be given an opportunity to amend his complaint. I simply cannot perceive, however, how the majority can hold at this time that McRorie has already adequately pleaded a claim against Shimoda and Oku.
II
I also cannot agree with the majority’s conclusion that McRorie has stated a due process claim. On the contrary, I believe that McRorie has expressly waived any reliance on the due process clause. McRorie opens his “Supplemental Memorandum in Support of Civil Complaint” by declaring: “It is plaintiff’s contention that the instant case is an 8th Amendment one, and not a due process case, as defendants allege.” One could hardly ask for a more explicit abandonment of a legal theory. Moreover, there is no reason to question deferring to this waiver, since it certainly does not prejudice McRorie’s cause. As the Supreme Court has recently made clear, “the Due Process Clause affords [prison inmates] no greater protection than does the Cruel and Unusual Punishment Clause.” Whitley v. Albers, — U.S. —, 106 S.Ct. 1078, 1088, 89 L.Ed.2d 251 (1986). Thus, the majority has no reason to pursue this obviously waived claim, and its discussion of the scope of Parratt v. Taylor, 451 U.S. 527, 101 S.Ct. 1908, 68 L.Ed.2d 420 (1981), is unnecessary.